GUARANTY

THIS GUARANTY, dated as of December 30, 2013 (the “Guaranty”), is made by
SPRINGLEAF HOLDINGS, INC., a Delaware corporation (together with its successors
and permitted assigns, the “Parent Guarantor”), in favor of Wilmington Trust,
National Association, acting in its capacity as trustee under the Indenture (as
defined below) and the holders of the Notes (as defined below).

Pursuant to the Indenture, dated as of September 24, 2013 (as amended, modified
or supplemented from time to time, the “Indenture”) executed by and between
Springleaf Finance Corporation (the “Issuer”) and Wilmington Trust, National
Association, in its capacity as trustee (the “Trustee”), the Issuer has issued
its 8.250% Senior Notes due 2023 in the aggregate principal amount of
$300,000,000 (the “Notes”).  In connection with the initial public offering of
Parent Guarantor’s common stock, following a series of restructuring
transactions that were effected in connection with such offering, the Issuer
became an indirect Wholly-owned Subsidiary of the Parent Guarantor, and the
Parent Guarantor is willing to execute and deliver this Agreement.  The Parent
Guarantor has agreed to execute and deliver this Guaranty in order to fully and
unconditionally guarantee the payment and performance of the obligations of the
Issuer under the Notes and the Indenture.

ARTICLE I

GUARANTEE

Section 1.1

Agreement to Guarantee.  The Parent Guarantor hereby agrees as follows:



(a)

To irrevocably and unconditionally guarantee, on a senior unsecured basis, to
each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, that:



(i)

the principal of, premium, if any, and interest on the Notes shall be promptly
paid in full when due, whether at Stated Maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Issuer to the Holders
or the Trustee hereunder or thereunder whether for payment of principal of,
premium, if any, or interest on the Notes and all other monetary obligations of
the Issuer under the Indenture and the Notes shall be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and








Guaranty – SHI

1

8.25% Senior Notes







--------------------------------------------------------------------------------





(ii)

in case of any extension of time of payment or renewal of any Notes or any of
such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
Stated Maturity, by acceleration or otherwise.



(b)

The following is hereby waived: diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Issuer, any right to require a proceeding first against the Issuer, protest,
notice and all demands whatsoever.



(c)

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Parent Guarantor or any custodian, trustee, liquidator or other
similar official acting in relation to the Issuer, any amount paid either to the
Trustee or such Holder, this Guaranty, to the extent theretofore discharged,
shall be reinstated and thereafter be in full force and effect.



(d)

As between the Parent Guarantor, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article VI of the Indenture for the
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article VI of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Parent Guarantor for the purpose of this Guaranty.



(e)

After giving effect to all other contingent and fixed liabilities that are
relevant under any applicable Bankruptcy Law or fraudulent conveyance laws, this
Guaranty shall be limited to the maximum amount as will result in the
obligations of Parent Guarantor under this Guaranty not being voidable under
applicable laws relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.



(f)

This Guaranty shall be a continuing guarantee and shall (1) remain in full force
and effect until payment in full of all the applicable obligations guaranteed
hereby; (2) subject to Section 1.2 hereof, be binding upon the Parent Guarantor
and its successors; and (3) inure to the benefit of and be enforceable by the
Trustee, the Holders and their successors, transferees and assigns.



(g)

This Guaranty shall remain in full force and effect and continue to be effective
should any petition be filed by or against the Issuer or the Parent Guarantor
for liquidation or reorganization, should the Issuer or Parent Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the Issuer's
or the Parent Guarantor’s assets, and shall, to the fullest extent permitted by
law, continue to be effective or be reinstated, as the case may be, if at any
time








Guaranty – SHI

2

8.25% Senior Notes







--------------------------------------------------------------------------------

payment and performance of the Notes are, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
on the Notes, whether as a "voidable preference," "fraudulent transfer" or
otherwise, all as though such payment or performance had not been made. In the
event that any payment or any part thereof, is rescinded, reduced, restored or
returned, the Notes shall, to the fullest extent permitted by law, be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.



(h)

In case any provision of this Guaranty shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



(i)

Each payment to be made by the Parent Guarantor in respect of this Guaranty
shall be made without set-off, counterclaim, reduction or diminution of any kind
or nature.

Section 1.2

Releases.  This Guaranty shall be automatically and unconditionally released and
discharged upon:



(a)

the Issuer ceasing to be a Wholly-owned Subsidiary of the Parent Guarantor;



(b)

the Issuer’s transfer of all or substantially all of its assets to, or merger
with, an entity that is not a Wholly-owned Subsidiary of Parent Guarantor in
accordance with Article V of the Indenture and such transferee entity assumes
the Issuer’s obligations under the Indenture; or



(c)

the Issuer exercising its Legal Defeasance option or Covenant Defeasance option
in accordance with Article VIII of the Indenture or the Issuer's obligations
under the Indenture being discharged in accordance with the terms of the
Indenture.

ARTICLE II

MISCELLANEOUS



Section 2.1

Notices.  All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in the
Indenture.  All communications and notices hereunder to the Parent Guarantor
shall be given to it in care of the Issuer as provided in the Indenture.








Guaranty – SHI

3

8.25% Senior Notes







--------------------------------------------------------------------------------





Section 2.2

Waivers; Amendment.  



(a)

No failure or delay by the Trustee or any Holder in exercising any right or
power hereunder or under the Indenture or the Notes shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Trustee and the Holders
hereunder and under the Indenture or the Notes are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Parent
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 2.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on the Parent Guarantor in any case shall entitle
the Parent Guarantor to any other or further notice or demand in similar or
other circumstances.



(b)

The Parent Guarantor may modify or amend this Agreement with the consent of the
Holders of a majority in principal amount of the Notes (including Additional
Notes, if any) then outstanding (including, without limitation, consents
obtained in connection with a tender offer or exchange offer for the Notes), and
compliance with any provision of this Agreement may be waived with the consent
of the Holders of a majority in principal amount of the Notes (including
Additional Notes, if any) then outstanding (including, without limitation,
waivers obtained in connection with a tender offer or exchange offer for the
Notes).  Notwithstanding the preceding sentence, the Parent Guarantor may modify
or amend this Agreement without the consent of any Holder of a Note:



(i)

to evidence that another entity is the Parent Guarantor’s successor and has
assumed its obligations with respect to this Guaranty;



(ii)

to add covenants of the Parent Guarantor or to add guarantees of any Person for
the benefit of the Holders of the Notes or to surrender any of the Parent
Guarantor’s rights or powers under this Agreement;



(iii)

to change or eliminate any restrictions on making any payment pursuant to this
Guaranty, so long as the interests of the Holders of Notes are not adversely
affected in any material respect;



(iv)

to secure this Guaranty; or



(v)

to cure any ambiguity, defect or inconsistency in this Guaranty or to make any
other provisions with respect to matters or questions








Guaranty – SHI

4

8.25% Senior Notes







--------------------------------------------------------------------------------

arising under this Agreement, so long as the action does not adversely affect
the interests of the Holders of the Notes in any material respect.

Section 2.3

No Recourse Against Others.  No director, officer, employee, incorporator or
holder of any equity interests of the Parent Guarantor or any direct or indirect
parent of Parent Guarantor shall have any liability for any obligations of the
Issuer or the Parent Guarantor under the Notes, the Indenture or this Guaranty
or for any claim based on, in respect of, or by reason of, such obligations or
their creation.

Section 2.4

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Section 2.5

Definitions.



(a)

“Agreement” means this Guaranty.



(b)

“Wholly-owned” when used with reference to a Subsidiary, means a Subsidiary of
which all of the outstanding capital stock (except directors’ qualifying shares)
is owned by the Parent Guarantor and/or one or more Wholly-owned Subsidiaries.

Capitalized terms used herein without definition shall have the meanings
assigned to them in the Indenture.

Section 2.6

Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction hereof.

Section 2.7

Subrogation. The Parent Guarantor shall be subrogated to all rights of Holders
of Notes against the Issuer in respect of any amounts paid by the Parent
Guarantor pursuant to the provisions of Section 1.1 hereof; provided that, if an
Event of Default has occurred and is continuing, the Parent Guarantor shall not
be entitled to enforce or receive any payments arising out of, or based upon,
such right of subrogation until all amounts then due and payable by the Issuer
under the Indenture or the Notes shall have been paid in full.



Section 2.8

Benefits Acknowledged.  The Parent Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Indenture and this Agreement and that the guarantee and waivers made by it
pursuant to this Agreement are knowingly made in contemplation of such benefits.

Section 2.9

Successors.  Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors of such
party; and all covenants, promises and agreements by or on behalf of the Parent
Guarantor that are








Guaranty – SHI

5

8.25% Senior Notes







--------------------------------------------------------------------------------

contained in this Agreement shall bind and inure to the benefit of its
successors, except as otherwise provided in Section 1.1(g) hereof or elsewhere
in this Agreement.




[Signature on Following Page]








Guaranty – SHI

6

8.25% Senior Notes







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed, all as of the date first above written.

SPRINGLEAF HOLDINGS, INC.

By:   _/s/  Minchung (Macrina) Kgil_

        Name: Minchung (Macrina) Kgil

        Title: SVP & CFO




 

 

 


























Guaranty – SHI

7

8.25% Senior Notes





